/¥¥7-/<f
                                ELECTRONIC RECORD




COA#       03-13-00582-CR                        OFFENSE:       21.11


           Michael Ray Chandler, Jr. v. The
STYLE:     state of Texas                        COUNTY:        Comal

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   207th District Court


DATE: 10/01/14                    Publish: NO    TCCASE#:       CR2011-365




                          IN THE COURT OF CRIMINAL APPEALS


         Michael Ray Chandler, Jr. v. The
STYLE:   State of Texas                              CCA#:
                                                                    mt-w
         PROSE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:       O^IZ-Shvfjr                              SIGNED:                           PC:.
JUDGE:       •L&\ JL
                  CfAAsQ**—                          PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD